SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras completes drilling of first appraisal well in the Libra Consortium area Rio de Janeiro, November 24, 2014 – Petróleo Brasileiro S.A. – Petrobras completed, on November 6th, the drilling of the first appraisal well in the Libra Consortium area, the 3-BRSA-1255 (3-RJS-731), informally known as NW1. Located in the northwest portion of the Libra block, in the pre-salt layer of the Santos Basin, the well is approximately 4 km Southeast of the discovery well, the 2-ANP-2A-RJS. The well has reached a final depth of 5,734 meters and is located 185 km off the coast of Rio de Janeiro, at a water depth of 1,963 meters. The drilling results have confirmed an oil column of approximately 290 meters and a reservoir that shows good porosity and permeability. Samples collected from the well have confirmed that the oil of 27 degrees API is the same as the one found in the well 2-ANP-2A-RJS. A formation test is expected in the oil-bearing zone to verify its characteristics and the reservoir productivity. The Libra Consortium - which is composed by Petrobras (operator, with 40%), Shell (20%), Total (20%), CNPC (10%), CNOOC Limited (10%) and the state company Pré-Sal Petróleo S.A. (PPSA) - will proceed with the activities set forth in the Exploratory Plan approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). At this moment, the second well being drilled by the Libra Consortium -3-RJS- 735 - informally known as L2C1, has reached the base of salt and the Operator forecasts that the drilling of the reservoir layers will happen in a few days. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 24, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
